Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of establish a value for a parcel of land.  This is subject matter relating to the economy and commerce; therefore, this is considered a fundamental economic principle or practice.  This subgrouping falls within the certain method of organizing human activity grouping of abstract idea. 

Claim 1, which is illustrative of claim 8 and 15, defines the abstract idea by the elements of:
A method for agricultural land parcel valuation, the method comprising: accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; 
assessing and ranking the corresponding management practices for the each of the plurality of parcels;
generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices, the corresponding historical weather conditions, the corresponding locations and topography, the corresponding soil types, and the corresponding crop types; 
simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating; and,
employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, wherein the valuation for the each of the plurality of parcels is expressed relative to all of the plurality of parcels within the prescribed region, the agricultural metrics comprising a stability metric that is calculated.

	These actions recite the steps for accessing data about a parcel of land, scrutinizing that data, and performing a valuation analysis using that data; all for the 

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
A computer-readable storage medium storing program instructions that, when executed by a computer, cause the computer to perform;
an agricultural valuation server; 
a management practices processor;
a crop simulation processor;
an agricultural metrics processor;
[a] single HMLU image that comprises high-stability and medium-stability pixels; and, 
a valuation processor.

These additional elements simply instruct one to practice the abstract idea of establishing a value for a parcel of land utilizing computer-readable storage medium storing program instructions, a server, processors, and high-stability and medium-stability pixels to perform the method that defines the abstract idea, where these components are used as tools to implement an abstract idea or other exception on a computer. See MPEP 2106.05(f).  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application 

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion as above.

Dependent claims 2 – 7 contain further embellishments to the same abstract idea found in claim 1. These recitations are inherent pieces of information (data) implicitly used in the calculations employed to arrive at a valuation number.   The claimed limitations of metrics are themselves values; derived from the above pieces of information and used to score or weight factors used within the calculation algorithm described in the instant application.  Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 9 – 14 and 16 – 20 contain further embellishments to the same abstract idea found in claims 8 and 15.  These recitations are inherent pieces of information (data) implicitly used in the calculations employed to arrive at a valuation metrics are themselves values; derived from the above pieces of information and used to score or weight factors used within the calculation algorithm described in the instant application.  Furthermore, the claims recite only a computer-readable storage medium storing program instructions and a system of a server and processors, which amounts to instructing one to practice the abstract idea by using the generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.

Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se.  The claims recite “a/the computer-readable storage medium” without specifically excluding the transitory forms of signal transmission; thus, the broadest reasonable interpretation of computer readable storage medium (CRSM) in view of the state of the art covers a signal per se. The Specification alludes to transmission medium and includes; “[t]he invention is not limited by these aspects of any given implementation.”  See [00142].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Ethington (US20160232621), hereinafter, Ethington; in view of Basso (US20190335674), hereinafter, Basso; further in view of Freitag, (US20180189564), hereinafter, Freitag.
Regarding claims 1, 8, and 15, Ethington describes a method and system for recommending agricultural activities.  In particular, Ethington discloses accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; when detailing; (“…environmental data may be obtained from external data sources accessible by the agricultural intelligence computer system or it may be obtained from internal data sources integrated within the agricultural intelligence computer system.”)  See [0042].  Ethington adds “field-specific data”, such as; (“…field name, soil type, acreage, tilling status, irrigation status, (b) harvest data (e.g., crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, …tillage practice, weather information (e.g., temperature, rainfall), previous growing season information), (c) soil composition, (d) Specification.  
Ethington adds; (“…weather conditions (temperature, precipitation (current and over time…”), at [0036]; (“…location, layout, geography, and topography of fields…”), at [0133]; (“…satellite imagery sources, aerial imagery sources…”), at [0036]; and, (“…soil type, acreage, tilling status, irrigation status, (b) harvest data (e.g., crop type,..”), at [0035]. 
Lastly, Ethington discloses (“computer-readable storage media for recommending agricultural activities is provided.”); at [0008]; (“…the agricultural intelligence computer system uses a client-server architecture configured for exchanging data over a network…”), at [0040]; and, (“a networked agricultural intelligence system for recommending agricultural activities is provided. The networked agricultural intelligence system includes a user device, a plurality of data networks computer systems, an agricultural intelligence computer system comprising a processor and a memory in communication with the processor. The processor is configured to receive a plurality of field definition data from the user device, retrieve a plurality of input data from a plurality of data networks…”), at [0007]. 

Not disclosed by Ethington is generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices; simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years; and, and employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, that is calculated by combining best yearly vegetative index images according to the HMLU algorithm into a single HMLU image and calculating a fraction of the single HMLU image that comprises high-stability and medium-stability pixels..
However, Basso discloses methods for mapping temporal stability and sustainability of a cropping system.  Basso describes; (“…a method for mapping temporal and spatial sustainability of a cropping system. In an embodiment, a crop-model based sustainability index is a spatial index that ranges from low to high objective, selected values developed to characterize the sustainability of row crops (or other agricultural crop more generally) defined in terms of crop production, economic return and environmental impact. The sustainability index is based on the ranking of site-specific results such as crop yield, nitrogen use efficiency (“NUE”), water use efficiency (“WUE”), surface water runoff (or just “runoff”), nitrate leaching (or just “leaching”), soil organic carbon change (or “C % change”), carbon dioxide emission, and nitrous oxide emission obtained by running a crop model for a long-term time period (e.g., 5 or 10 to 20 or 30 years), to determine the distribution of the different results and to rank with scores the different percentiles (from low to high) of different simulated variables.”)  See [0057].  
Basso adds, (“In another step 530, the optical vegetative index for each small-scale image subunit 404 is classified relative to the average optical vegetative index for the large-scale cropping system land unit 406 at the same time series element t.sub.j image subunit 404 having the crop plants at each time series element t.sub.j.)”, at [0133].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate simulation inputs and run simulations using Basso’s method within Ethington’s system and method for recommending agricultural activities because this leads to the intended result of improving crop and economic productivity.  

However, Freitag discloses a crop evaluation method by  that discloses calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, that is calculated by combining best yearly vegetative index images according to the HMLU algorithm into a single HMLU image and calculating a fraction of the single HMLU image that comprises high-stability and medium-stability pixels.  Freitag has (“…extracting current and historical data from pixels of satellite images of a target region…”).  See Abstract.  In addition, Freitag adds; (“…the system 200 obtains input 204, such as satellite data 206. The satellite data 206 includes images for a current year in which crop types are to be identified, as well as historical years in which crop types are known from, for instance, survey results from the USDA. Satellite data 206 includes one or more images having a plurality of pixels, wherein each pixel within each image stores information corresponding to land (e.g., farmland) at a specific location (e.g., defined by latitude and longitude) captured within that image.”); at [0028]; and, (“…a pixel analyzer 220 analyzes the pixels within the satellite image(s) to determine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use imagery and pixel analysis per the method of Freitag, within Ethington’s system and method for recommending agricultural activities because this leads to the intended result increased accuracy when utilizing crop imagery.

Regarding claims 3 and 10, the combination of Ethington, Basso, and Freitag      discloses all the limitations of claims 1, and 8, above.  Ethington further discloses wherein the prescribed number of previous years comprises 16 years.  Noting that the instant Specification defines several embodiments as “In one embodiment, the range comprises the previous 10 years. Another embodiment contemplates a range of 16 years.”, Examiner concludes that this limitation can be variable.  Ethington details, (“Precipitation can be shown during a specific time period and/or date range and/or harvest year and compared against prior times, years, including a 5 year average, a 15 year average, a 30 year average or as specified by the user.”)  See [0053].  

Regarding claims 4, 11, and 17, the combination of Ethington, Basso, and Freitag      discloses all the limitations of claims 1, 8, and 15, above.  
Not disclosed by Ethington is a sustainability metric and a productivity metric.
However, Basso discloses methods for mapping temporal stability and sustainability of a cropping system.  Basso details ; (“…crop model is used to determine dependent cropping system parameters related to agricultural sustainability, which can be used to characterize small-scale field sustainability scores for such parameters relative to larger surrounding land areas.”); and, (“…for example using crop models to determine such crop management activities to improve crop productivity, improve economic productivity,…”).  See Abstract.  Basso adds; (“FIG. 1 illustrates various steps of an overall planting and growing cycle which incorporates one or more crop modeling steps and incorporates in-season actual weather conditions experienced at a particular field to update crop management strategies and improve one or more crop or field productivity parameters.”)  See [0084 and Fig. 1].   Also, (“The crop model can be used to evaluate the sustainability of various land and crop management strategies with indicators such as (i) crop productivity, (ii) socioeconomic and ecological well being, and sustainable crop production…”).  See [0122].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate sustainability and productivity metrics per the method of Basso, within Ethington’s system and method for recommending agricultural activities because this leads to the intended result of better sustainability and improved productivity.  Improvements in both of these areas leads to higher valuations.  
Claims 2, 9, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Ethington, in view of Basso, in view of Freitag, as applied to claims 1, 8, and 15, above, and further in view of Bull (US 20200005401), hereinafter, Bull. 
Regarding claims 2, 9, and 16, the combination of Ethington, Basso, and Freitag, disclose all the limitations of claims 1, 8, and 15, above.  Not disclosed is wherein the prescribed region comprises a county.
However, Bull discloses a method to target certain fields for successful yield values.  (“FIG. 8 depicts an example of different regions within a state that have different assigned relative maturity based on the growing season durations. State 805 is the state of Illinois and is divided into multiple different regions and sub-regions. Examples of sub-regions may include areas based on county, city, or town boundaries.”)  See [0163].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze certain regions, perhaps a county, per the method of Bull, and use this information within Ethington’s system and method for . 

Allowable Subject Matter
Claims 5 – 7, 12 – 14, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose a method as described within these claims.  Claim 5, which is dependent to rejected claim 4, contains the following limitations: wherein the sustainability metric comprises a function of an average of yearly sustainability component values, and wherein the yearly sustainability component values comprise yearly nitrogen leeching scores and yearly greenhouse gas emissions scores, and wherein the yearly nitrogen leeching scores and the yearly greenhouse gas emissions scores are calculated based upon outputs of said simulating crop growth for a corresponding year. 
Claims 6 and 7, which is dependent to rejected claim 5, contains the following limitations: wherein the wherein the productivity metric comprises a function of a weighted average of yearly primary crop yield simulation outputs, and wherein weights for the weighted average comprise fractions of tillable acreage for each of a plurality of soil type zones within the given parcel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bones (US20190347745) discloses analysis and presentation of agricultural data.   Merrill (US20200042890) discusses a method for prediction of yields and recommendation of seeding rates based on weather data.  Richt (US 10,477,756) discloses a method for correcting agronomic data from multiple passes through a farmable region.  Rowan (US20180132423) details identifying management zones in agricultural fields and generating planting plans for the zones.  Ruff (US20190057461) discusses digital modeling and tracking of agricultural fields for implementing agricultural field trials.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687